           Case 1:19-cv-00116-AWI-SKO Document 17 Filed 08/26/19 Page 1 of 3


 1   Jeremy E. Branch (CA Bar # 303240)
 2   The Law Offices of Jeffrey Lohman, P.C.
     4740 Green River Road, Suite 310
 3
     Corona, CA 92880
 4   T: (866) 329-9217
     F: (657) 246-1312
 5
     E: JeremyB@jlohman.com
 6   Attorney for Plaintiff,
 7
     LYNNE KEMMER

 8                        UNITED STATES DISTRICT COURT
 9                       EASTERN DISTRICT OF CALIFORNIA
10
     LYNNE KEMMER,                              Case No.: 1:19-cv-00116-AWI-SKO
11
                  Plaintiff,
12
     vs.
                                                PLAINTIFF LYNNE KEMMER’S
13                                              NOTICE OF SETTLEMENT
14   USAA SAVINGS BANK,
15                Defendant                     MAGISTRATE JUDGE SHEILA K.
16                                              OBERTO
17
                                  NOTICE OF SETTLEMENT
18

19         Plaintiff, Lynne Kemmer notifies this Court that Plaintiff and Defendant,
20
     USAA Savings Bank, have resolved all claims between them in this matter and
21

22
     are in the process of completing the final settlement documents and filing the

23   appropriate dismissal pleadings. The parties request that the Court retain
24
     jurisdiction for sixty (60) days for any matters related to completing and/or
25

26   enforcing the settlement and stay all remaining discovery deadlines.
27
     ///
28

                                              -1-

                                     NOTICE OF SETTLEMENT
          Case 1:19-cv-00116-AWI-SKO Document 17 Filed 08/26/19 Page 2 of 3


 1

 2
     Dated: August 26, 2019.
 3

 4                                     /s/ Jeremy E. Branch
                                       Jeremy E. Branch (CA Bar # 303240)
 5
                                       The Law Offices of Jeffrey Lohman, P.C.
 6                                     4740 Green River Road, Suite 310
 7
                                       Corona, CA 92880
                                       T: (866) 329-9217
 8                                     F: (657) 246-1312
 9                                     E: JeremyB@jlohman.com
                                       Attorney for Plaintiff, LYNNE KEMMER
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         -2-

                                 NOTICE OF SETTLEMENT
          Case 1:19-cv-00116-AWI-SKO Document 17 Filed 08/26/19 Page 3 of 3


 1

 2                            CERTIFICATE OF SERVICE
 3

 4         I certify that on August 26, 2019, I filed the foregoing Plaintiff Lynne
 5
     Kemmer’s Notice of Settlement using this Court’s CM/ECF system which will
 6

 7   provide notice to the following attorneys of record:
 8
     Jaime Y. Ritton
 9   DKM Law Group, LLP
10
     535 Pacific Avenue
     Suite 101
11   San Francisco, CA 94133
     415-421-1100
12   Email: jyr@dkmlawgroup.com
13
     LEAD ATTORNEY
     ATTORNEY TO BE NOTICED
14
     Joshua Nathan Kastan
15   DKM Law Group, LLP
16
     535 Pacific Avenue
     Suite 101
17   San Francisco, CA 94133
     415-421-1100
18   Fax: 8337905202
19
     Email: JNK@dkmlawgroup.com
     LEAD ATTORNEY
20   ATTORNEY TO BE NOTICED
21

22
                                            /s/ Jeremy E. Branch
23
                                            Jeremy E. Branch (CA Bar # 303240)
24                                          The Law Offices of Jeffrey Lohman, P.C.
25
                                            4740 Green River Road, Suite 310
                                            Corona, CA 92880
26                                          T: (866) 329-9217
27                                          F: (657) 246-1312
                                            E: JeremyB@jlohman.com
28                                          Attorney for Plaintiff, LYNNE KEMMER
                                             -3-

                                     NOTICE OF SETTLEMENT
